Citation Nr: 0923932	
Decision Date: 06/25/09    Archive Date: 07/01/09	

DOCKET NO.  07-02 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from February 1953 to 
March 1955.  There was no combat or overseas service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted service connection for 
bilateral hearing loss with a noncompensable evaluation.  The 
Veteran's motion for an advance upon the docket was granted 
in June 2009.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The competent medical evidence reflects that the Veteran 
has Level I hearing for the right ear and Level II hearing 
for the left ear.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.87, Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provide formal VCAA notice in June 2006, 
prior to the issuance of the rating decision now on appeal.  
That notice informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevance in his possession.  Of 
course, this notice was provided with respect to the 
Veteran's claim for service connection, and service 
connection for bilateral hearing loss was in fact granted.  
The specificity requirements of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), is not applicable in cases where a 
veteran seeks service connection, service connection is 
granted, and he disagrees with the evaluation assigned.  He 
has been provided the regulations on evaluation of hearing 
loss.  He was provided a formal and contemporaneous VA 
audiometric examination which is adequate for rating 
purposes.  All known available evidence has been collected.  
VCAA is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment of earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

All hearing loss disability is rated in accordance with the 
provisions found at 38 C.F.R. §§ 4.85 - 4.87.  Current VA 
rating criteria for the evaluation of hearing loss disability 
provide ratings from zero (noncompensable) to 100 percent, 
based on the results of controlled speech discrimination 
tests together with the results of pure tone audiometric 
tests which average the pure tone decibel thresholds for 
speech at 1,000, 2,000, 3,000, and 4,000 Hertz.  38 C.F.R. 
§§ 4.85 - 4.87, Diagnostic Codes 6100 - 6110.  The evaluation 
of hearing impairment applies a structured formula which is 
essentially a mechanical application of the Rating Schedule 
to numeric designations after audiometric examinations are 
conducted.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Analysis:  The Veteran filed his initial claim for service 
connection for hearing loss in April 2006, at age 70, over 50 
years after he was separated from service.  He was provided a 
VA audiometric examination in July 2006 by an individual 
certified to perform such evaluation and on equipment which 
is routinely calibrated for accuracy.  The results of this 
examination revealed an average pure tone decibel thresholds 
for the frequencies of speech of 36 for the right ear and 41 
for the left ear, with speech recognition scores of 92 for 
the right ear and 90 for the left ear.  Using these results, 
38 C.F.R. § 4.85, Table VI reveals that the Veteran has level 
I for the right ear and level II for the left ear.  Using 
Table VII, this equates to a noncompensable evaluation, which 
was the evaluation properly assigned by the RO in accordance 
with the Schedular criteria.  

In the Veteran's Notice of Disagreement, he presented 
argument supporting an award of service connection, which had 
already been granted.  In his Substantive Appeal, he wrote 
that he believed his hearing loss was worse than what was 
documented on the examination.  He requested reexamination to 
determine whether this test was accurate.  All VA audiometric 
examiners are licensed and the examination equipment is 
periodically calibrated.  There is certainly no history of 
inaccuracy in VA audiometric examinations, and the Veteran 
has presented no objective evidence with respect to the 
accuracy of the equipment or the qualifications of the 
audiologist who examined him in July 2006.  

At no time during the pendency of the appeal has the Veteran 
argued a subjective belief that his hearing has gotten worse 
since he was examined.  Accordingly, remand for reexamination 
is not warranted.  If the Veteran has objective evidence of a 
decrease of hearing acuity for either ear he should submit 
this evidence along with a request for reexamination.  


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


